[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This application for Temporary Injunction came before the court on March 1, 1993. All parties agreed that instead of their presenting evidence the court would view the premises to determine if the "speed bump" in question interferes and impedes the plaintiffs in their use of an easement and is likely to case harm to their vehicles and those of their invitees. The court viewed the premises in the presence of counsel for all parties on March 1, 1993.
The court concludes that the "speed bump" constitutes an inconvenience to those using the easement. However, this inconvenience must be weighed against defendants' need to slow traffic on a narrow unpaved roadway in a relatively congested area. The "bump" is not of a size which is likely to damage vehicles which are operated at a reasonable speed in light of all prevailing circumstances. Therefore, plaintiffs have failed to prove that they will be irreparably harmed unless this obstruction is removed.
However, it is clear that any alteration to the area which enhances the height, width or changes the material composition of the "speed bump" is likely to be a hazard to lawful traffic especially because of the difficulty in seeing the obstruction upon approach. Therefore, the defendants are temporarily enjoined from increasing the width, height or material composition of the speed bump in question or otherwise CT Page 2709 making it more intrusive.
So ordered.
JOHN J. LANGENBACH JUDGE, SUPERIOR COURT